Exhibit 10.4
 
BOARD DIRECTOR AGREEMENT


This Board Director Agreement (this “Agreement”) dated May 15, 2015, is between
American Housing Income Trust, Inc,, a publicly reporting Maryland corporation
with an address for mailing purposes of 34225 North 27th Drive, Building 5,
Suite 238 in Phoenix, Arizona 85085, and its affiliates and assigns (the
“Company”) and Kenneth Hedrick (the “Director”), who has a mailing address of
1733 Hickory Bark Lane in Bloomfield Hills, Michigan 48304.
 
WHEREAS, Director has determined to tender his services to the Board of
Directors of the Company (the “Board”) effective upon execution of this
Agreement, and execution of a Board Resolution naming the Director to the Board.


WHEREAS, the Board desires that the Company benefit from the experience and
ability of the Director as a consultant to the Company, and the Director is
willing to commit to serve as a Director to the Board, on the terms and
condition herein.


WHEREAS, accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  Retainer and Authorized Assignment. The Company hereby retains the Director,
effective as of the Date herein, and the Director hereby agrees to become a
Director to the Board for the Term provided in Section 3 to render the
consulting services described in Section 2.  In consideration of Director’s
services, the Company has agreed to issue 25,000 shares of restricted common
stock in the Company to Director upon the Company’s confirmation of the approval
of the reverse stock split currently pending with FINRA, and to the extent such
split is not approved, an equivalent issuance based on the same percentage
against issued and outstanding shares in the Company. The shares issued in lieu
of compensation shall be assessable against the Company, and considered issued
and outstanding.


2.  Duties.


2.1 Assignment of Duties.  During the Term, as defined in Section 3 of this
Agreement, the Director shall be available to the Company to provide such
consulting and other services as may reasonably be required of him by the Board.


2.2 Availability. The Director agrees to devote to the Company such time as
shall be necessary for the effective conduct of his duties hereunder.  Director
shall be permitted to engage in outside business and other interests that do not
conflict with such duties.  Director shall not be required to provide services
to the Company in excess of ten hours per month. Should Director, with advance
approval, work more than 120 hours per calendar year, Director shall be paid an
hourly rate agreed to by the Board and Director in a separate written agreement,
which shall be merged with this Agreement and considered a fully integrated
agreement.


           3. Term.  The term of the Director's retainer under this Agreement
(the “Term”) shall commence on the Date herein (also called the “Effective
Date”) and shall expire upon termination through a duly executed resolution of
the Board of Directors, as set forth in the Bylaws, or upon the occurrence of an
event under Section 5.
 
 
1

--------------------------------------------------------------------------------

 
 
           4.  Compensation.


           4.1 Cash Portion of Consulting Fee.  Director and the Company agree
that the Board of Directors may, from time to time, execute a resolution under
the Company Bylaws authorizing the Company to pay Director independent
contractor compensation for Director’s services. The Consulting Fee shall be
payable at the same time, in the same manner, and  following the same procedures
as apply to directors’ fees paid to non-employee directors of the Company.  All
such payments shall be subject to deduction and withholding (if any) authorized
or required by applicable law.


           4.2 Equity Portion of Consulting Fee.  Depending on the value
provided by Director to the Company, which shall be memorialized in a duly
executed Board resolution, the Company may elect through a duly executed
resolution, to compensate Director through the issuance of shares of common
stock of the Company annually during the Term pursuant to any Stock-Based
Incentive Plan approved by the Board of Directors, and as may be amended, during
the Term.  Director may choose to receive such awards in the form of Company
common stock, deferred Company stock equivalents or options to purchase Company
common stock. Compensation awarded pursuant to this Section 4.2 shall be made at
the same time, in the same manner, and following the same procedures as apply to
equity awards made to non-employee directors of the Company. The compensation
provided for in Section 4.1 and 4.2 hereof are referred to herein as the
“Consulting Fee.”


           4.3 No Offset Effect. Any other compensation received by Director for
services performed for the Company or its affiliates shall not operate as an
offset to the Consulting Fee.


           4.4 Expense Reimbursement. The Company shall reimburse Director for
all reasonable out-of-pocket expenses related to travel and miscellaneous
expenses incurred in carrying out his/her duties under this Agreement.
Reimbursement shall only be made against an itemized list of such expenditures
signed by Director in such form as required by the Company and consistent with
the Company’s policy.


           5.   Termination.


           5.1 Termination Upon Death or Disability. In the  event of Director’s
death or total  disability  (defined as the  Director’s inability to perform
his/her duties under this Agreement for three (3)
consecutive  fiscal  quarters)  during the Term, this
Agreement  shall  terminate  on the  date  of  such  death  or disability;
provided that, such termination shall not relieve the Company of its
obligations  to make the  payments  as  described in Section 4 hereof accrued
through the date of such termination.


           5.2 Termination for Cause; Voluntary Termination Prior to
Term-End.  The Company may terminate this Agreement for “Cause” at any time and
without notice. The Company shall have “Cause” to terminate this Agreement if
(a) Director breaches any provision of this Agreement or (b) Director engages in
conduct which is intentionally injurious to the Company as determined by the
Board.  If Director is terminated by the Company for Cause or if the Director
voluntarily terminates his services prior to the end of the Term (other than due
to the Director's death or disability), Director shall be paid only the
Consulting Fee accrued through the date of such termination and Director will
forfeit all right to receive any other payments from the Company unless
previously earned but unpaid and any other compensation to which he would
otherwise be entitled.


           5.3 Termination by the Company other than for Cause. If Director is
terminated by the Company other than for Cause prior to the end of the Term,
Director shall be entitled to payment of the total amount of the Consulting Fee
which would have been paid hereunder for the balance of the Term if his services
were not so terminated by the Company (less any amount of the Consulting Fee
already paid).
 
           5.4 Voluntary Termination. In the event the Director resigns from the
Board of Directors, and voluntarily terminates this Agreement, the Director
agrees to waive any and all remaining amounts due as a Consulting Fee, but
retains the right to reimbursement of any expenses.


 
2

--------------------------------------------------------------------------------

 
 
           6.   Confidentiality.


           6.1 Confidentiality of Trade Secrets or Proprietary
Information.  Director acknowledges that, during Director’s service with the
Company, Director will have access to proprietary information, trade secrets,
and confidential material of the Company and its affiliates, successors and
assigns, including, without limitation, information concerning the Company’s
operations, policies and procedures, present and future business plans,
financial  information, budgets and projections, methods of doing business, and
marketing, research and development activities and strategies (the
“Confidential  Information”).  Director agrees, without limitation in time or
until the Confidential  Information shall become public other than by Director’s
unauthorized disclosure, to maintain the confidentiality of the Confidential
Information and refrain from divulging, disclosing, or otherwise using the
Confidential Information to the detriment of the Company or its affiliates,
successors or assigns, or for any other purpose or no purpose.


           6.2 Enforceability of Provisions/Remedies. Director agrees that any
breach of the covenants contained in this Section 6 would irreparably injure the
Company.  Accordingly, the Company may, in addition to pursuing any other
remedies they may have in law or in equity, obtain an injunction against
Director from any court having jurisdiction over the matter, restraining any
further violation of this Section 6 by Director.


           7.   Indemnification.  The Company agrees to indemnify, protect,
defend and hold the Director and his estate, heirs, and
personal  representatives, harmless from and against any actual or
threatened  action, suit or proceeding, whether civil, criminal,  administrative
or investigative  (hereinafter a “Proceeding”),
and  all  losses,  liabilities,  damages and expenses, including reasonable
attorney’s fees incurred by counsel reasonably designated or approved by him, in
connection with this Agreement or his services hereunder, provided that any
consulting services giving rise to such indemnification shall have been
performed by the Director in good faith and, to the best of his or her
knowledge, in a lawful manner.
 
           8.  Errors and Omissions Insurance. The Company agrees to secure at
its own cost and expense errors and omissions insurance, or similar forms of
insurance, it determines to be satisfactory to protect against foreseeable
risks, errors and omissions in Director performing as a director of the Board of
Directors. The Company agrees to notify Director in writing of the securing of
such a policy(ies) upon receipt of the same, and shall produce to Director
within a reasonable period of time the applicable declaration page(s).


           9.   Other Provisions.


           9.1 Independent Contractor Status. Director hereby acknowledges that
Director’s services to the Company during the Term of this Agreement will be as
an independent contractor and not as an employee and even if Director is
subsequently determined to have been an employee during such Term, he waives any
rights he might have to benefits of any type whatsoever, from and after the
Effective Date, except as specifically provided for herein.


           9.2 Notices. Any notice required or permitted to be given hereunder
shall be in writing and shall be effective three (3) business days after it is
properly sent by registered or certified mail to the addresses stated in the
introductory paragraph or twenty-four (24) hours if sent via facsimile or
electronic mail. Either party to this Agreement may use such other address as
either party may from time to time designate by notice.
 
 
3

--------------------------------------------------------------------------------

 
 
           9.3 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
 
           9.4 Waivers and Amendments.  This Agreement may be amended,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.  Each of the sections contained in this
Agreement shall be enforceable, independently of every other section in this
Agreement, and the invalidity or enforceability of any section shall not
invalidate or render non-enforceable any other section contained herein. If any
section or provision in a section is found invalid or unenforceable, it is the
intent of the parties that a court of competent jurisdiction shall reform the
section or provisions to produce the nearest enforceable economic equivalent.


           9.5 Survival upon Sale or Acquisition.  This Agreement shall be
considered an asset of the Company, and shall be assumed by any entity acquiring
the tangible and intangible assets of the Company.


           9.6 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall in all respects be governed by the laws of
Maryland, without reference to principles of conflict of law.


           9.7 Assignment. The services to be rendered by Director hereunder are
personal in nature and, thus, the obligations of Director under this Agreement
may not be assigned to any other party.


           9.8 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.


           9.9 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.
 
AGREED:


DIRECTOR                                                                           AMERICAN
HOUSING INCOME TRUST, INC.




/s/ Kenneth Hedrick__________________              /s/ Eric
Stoffers____________________________
Kenneth
Hedrick                                                                           By:
Eric Stoffers
Chairman of the Board of Directors


 
4

--------------------------------------------------------------------------------

 
